Case 6:20-cv-00698-PGB-LRH Document 29 Filed 08/31/20 Page 1 of 2 PageID 153




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

ULYSSES HOLMES and
LAPHADRA HOLMES,

        Plaintiff,
                                                           CASE NO.: 6:20-CV-00698-PGB-LRH
vs.

WCA MANAGEMENT COMPANY, L.P.,

      Defendant.
_______________________________/

               JOINT RESPONSE TO THE COURT’S ORDER REGARDING
                        THE CASE MANAGEMENT REPORT

        In accordance with the Court’s Order dated August 24, 2020 (Doc. 27), the Parties

respectfully inform the Court that they believe the Court should not follow the typical track of

ERISA cases because, unlike most ERISA cases, this is not an ERISA case seeking to recoup

benefits and reimbursement under Defendant’s Health Plan. Rather, Plaintiffs are bringing

statutory claims challenging the legal sufficiency of Defendant’s post-employment COBRA

notices provided to Plaintiffs. The claims are brought under 29 U.S.C. § 1166(a) and 29 C.F.R. §

2590.606-4. Thus, the Parties respectfully submit that some of the traditional ERISA benefits case

deadlines are inapplicable. For example, there is no administrative record to transmit, making the

traditional ERISA case management report deadline on that discrete issue moot.

        Additionally, the undersigned have been involved in similar COBRA notices cases in the

Middle District of Florida. In each of those cases 1 a traditional civil case management report was

permitted by the Court.


1See, e.g., Valdivieso v. Cushman & Wakefield, Inc., Case No. 8:17-cv-00118-SDM-JSS; Rigney, et al., v. Target
Corporation, 8:19-cv-01432-MSS-JSS; Hicks v. Lockheed Martin Corporation, 8:19-cv-00261-JSM-TGW are a few
COBRA cases Plaintiff’s counsel handled.
Case 6:20-cv-00698-PGB-LRH Document 29 Filed 08/31/20 Page 2 of 2 PageID 154




        Finally, the Parties apologize to the Court for not including the above information section

of the report calling for “requests for Special Consideration or Handling,” as it clearly should have

been.

        For these reasons, the Parties respectfully ask the Court follow the track proposed in the

Parties’ Case Management Report, or adjust it however the Court deems proper.

        Dated this 31st day of August, 2020.

                                      Respectfully submitted,

LITTLER MENDELSON, P.C.                        WENZEL FENTON CABASS, P.A.
222 SE 2nd Ave., Suite 2700                    1110 North Florida Ave., Suite 300
Miami, FL 33131                                Tampa, FL 33602
Telephone: (305) 400-7500                      Telephone: (813) 224-0431
Facsimile: (305) 373-4466                      Facsimile: (813) 229-8712

BY: /s/ Sherril M. Colombo                     BY: /s/ Brandon J. Hill
Sherril M. Colombo                             Brandon J. Hill
Florida Bar No. 948799                         Florida Bar No. 0037061
Email: scolombo@littler.com                    Email: bhill@wfclaw.com
Stefanie M. Mederos                            Luis A. Cabassa
Florida Bar No. 12041                          Florida Bar No. 053643
Email: smederos@littler.com                    Email: lcabassa@wfclaw.com
Counsel for Defendant                          Counsel for Plaintiff
